Citation Nr: 0605119	
Decision Date: 02/22/06    Archive Date: 03/01/06

DOCKET NO.  03-02 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 50 percent disabling


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active service from January 1945 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Board remanded the case to the RO in July 2004.    

By rating decision in August 2005, the RO increased the 
veteran's service connected rating for PTSD to 50 percent 
disabling, effective August 9, 2002, the date of the original 
claim.  However, where there is no clearly expressed intent 
to limit the appeal to entitlement to a specified disability 
rating, then the Board is required to consider entitlement to 
all available ratings for that condition.  AB v. Brown, 6 
Vet.App. 35, 39 (1993).  This issue therefore remains in 
appellate status. 


FINDING OF FACT

The veteran's service-connected PTSD is characterized by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a depressed mood, 
anxiety, some sleep impairment, impairment of short and long 
term memory, and disturbances of motivation and mood, but 
without deficiencies in most areas.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 50 percent for the veteran's service connected PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 
(2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decisions, statement of the case, and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in an August 2002 VCAA 
letter, the veteran was advised of the types of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the August 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  He was advised, at page 2, to submit 
information describing the additional evidence or the 
evidence itself.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  On remand, the RO sent another VCAA letter to 
the veteran in July 2004.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in August 2002, which was prior to the 
October 2002 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded a VA examination in June 2005.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal. 

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's service connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under the 
criteria for PTSD, as set forth at 38 C.F.R. § 4.130, a 10 
percent rating is warranted when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medications.  A 30 percent rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as:  flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet.App. 240, 243 (1995).  According to 
the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers); a GAF 
between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships; a GAF between 71 to 80 is indicative that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more that slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in school work). 

The veteran was afforded a VA examination in August 2002.  
The claims file was not available for review.  The 
examination report noted that the veteran had been married 
for 62 years and had raised 10 children.  The examination 
report indicated that the veteran had chronic PTSD and 
dementia, not otherwise specified.  The examiner noted that 
the veteran's PTSD symptoms were overshadowed by his 
dementia. 

In July 2004, the Board remanded the issue for another VA 
examination because the claims file was not available for 
review at the August 2002 examination and the Board found 
that further clarification was needed concerning the 
veteran's PTSD and dementia symptoms. 

Thus, the veteran was afforded another VA examination in June 
2005.  The claims file was reviewed.  The examiner noted that 
there had been no documented inpatient admissions, nor was 
the veteran currently taking any psychotropic medication at 
that time.  The veteran complained of depressed mood, 
intermittent confusion, memory problems, insomnia and 
nightmares.  He had flashbacks of combat experiences.  He 
preferred being alone and he jumped at the slightest noise.  
He was easily agitated and demonstrated mood liability.  
However, he denied suicidal or homicidal ideation and had no 
history of suicide attempts.   He had been recently stressed 
by his multiple health problems and his wife and daughter 
recently passing away.  He denied any financial, housing or 
family problems.  The veteran lived along and was able to 
perform basic activities of daily living without difficulty.  
The veteran had been out of work since 1980 due to physical 
disabilities.  Thus, there was no specific industry impact 
from his mental health disability. 

On examination, the veteran was alert and oriented to place 
and person, but had some difficulty with time.  He appeared 
to have mild receptive aphasia.  The veteran was casually 
dressed and well-groomed.  His speech was normal rate, rhythm 
and amount and though processes were goal directed and 
coherent.  There was no evidence of obsessions or 
compulsions.  The veteran denied hallucinations.  With 
respect to his memory, he had some difficulty with recent and 
remote events.  The veteran appeared to be able to protect 
himself from common dangers with respect to his judgment.  
The examiner found that the veteran continued to meet the 
DSM-IV criteria for PTSD and dementia, not otherwise 
specified.  His GAF was 45, which was reflective of severe 
impairment in social function.  The examiner found that his 
overall quality of life appeared to be compromised by his 
PTSD.  There was social isolation and general difficulty 
tolerating stressful situations.  The symptoms of dementia 
have only a minor impact on the veteran's overall clinical 
picture with memory problems and mild receptive aphasia. 

VA treatment records from June 1999 to February 2005 were 
also reviewed.  These records showed evidence of depression, 
but do not mention the veteran's PTSD. 

Based on the evidence of record, the preponderance of the 
evidence is against a finding of occupational and social 
impairment with deficiencies in most areas to warrant the 
next higher rating of 70 percent.  The Board recognizes that 
the veteran's GAF score of 45 is indicative of serious 
symptoms as well as his difficulty in tolerating stressful 
situations, which is one of the symptoms listed under the 
criteria for a 70 percent rating.  However, the veteran does 
not exhibit most of the other symptoms outlined in the 
criteria for a 70 percent rating, such as suicidal ideation 
or obsessional rituals.  Further, his panic or depression 
does not affect his ability to function independently and 
there has been no neglect of his personal hygiene.  As noted 
in the most recent VA examination, the veteran lives alone 
and is able to perform basic activities of daily living and 
he was well groomed at both examinations.  He was able to 
maintain a marital relationship for over 60 years before his 
wife passed away and the veteran specifically denied family 
problems in his last examination.  Moreover, at the last 
examination, the veteran's speech was not illogical, obscure 
or irrelevant.  He was alert and oriented to place and 
person.  Further, according to the evidence of record, the 
veteran has never been hospitalized for his PTSD.  Under the 
circumstances, the Board must conclude that the current 
degree of PTSD impairment is adequately contemplated by the 
existing 50 percent rating.  

The Board acknowledges the veteran's combat service in WWII 
and the traumatic experiences the veteran suffered.  However, 
based on the medical evidence of record, a higher disability 
rating is not warranted.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

The appeal is denied. 


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


